Citation Nr: 0805026	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-03 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
Appellant's wife

ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to March 
1954.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal of an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  Jurisdiction over the 
appeal was later transferred to the RO in Reno, Nevada.

The veteran testified at a Travel Board Hearing before the 
undersigned Veterans Law Judge in April 2005.  A transcript 
of the hearing is associated with his claims folder.  The 
Board remanded the appeal in March 2006 for further 
development.  The appeal has been returned to the Board for 
further appellate action.


FINDING OF FACT

Bilateral hearing loss disability was not present in service 
or until years thereafter and is not etiologically related to 
service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 101, 
106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).


Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

Analysis

The veteran contends that service connection is warranted for 
bilateral hearing loss disability because it is related to 
his exposure to gunfire, engine room noise and noise from 
heavy equipment in service.

The medical evidence of record shows that the veteran has a 
current bilateral hearing loss disability.  Audiometric test 
results obtained for the August 2006 VA examination meet the 
criteria for hearing loss disability in 38 C.F.R. § 3.385.  
The pure tone threshold results showed at least one frequency 
of 500, 1000, 2000, 3000 and 4000 Hertz at 40 decibels or 
greater for each ear.  The speech recognition scores were 60 
percent for the right ear and 96 percent for the left ear.  

The evidence of record, however, does not show that the 
veteran's current bilateral hearing loss disability is 
related to active military service.  Service medical records 
show that the veteran's hearing was within normal limits at 
the time of his enlistment in September 1952 and there is no 
indication of hearing loss up until the time of his discharge 
in March 1954.  The veteran recalls that he started 
experiencing ringing in his right ear after leaving the 
firing range in August or September 1950 during boot camp.  
He also claims that while stationed aboard the YTB-142 it was 
necessary for him to go into the engine room occasionally and 
the noise from the large diesel engines added to his 
discomfort.  He also claims that in 1957 or 1959, after 
service, he opened a furniture upholstery shop and at that 
time, he could not understand telephone conversations through 
his right ear.  However, the first evidence of hearing loss 
in the record is from an August 1997 VA audiological 
examination, 43 years after the veteran's discharge from 
service.

With respect to the etiology of the veteran's current 
disability, the veteran has submitted an August 2002 VA 
treatment note in which the examiner indicated that the 
veteran suffers from noise-induced bilateral hearing loss 
most likely secondary to military noise exposure.  The Board 
finds that this VA opinion is of minimal probative value 
because the physician did not provide a rationale for his 
opinion, nor did he indicate that he had reviewed the 
veteran's medical records before rendering his opinion.  

In response to his claim, the veteran was afforded a VA 
examination in August 2006.  The VA examiner's opinion is 
definitively negative with respect to a relationship between 
the veteran's current hearing loss disability and his 
military service.  Specifically, the VA examiner opined that 
it is less likely as not 50/50 probability that the veteran's 
hearing loss is a result of noise exposure in the military.  
He state that his opinion was based on a review of the 
veteran's medical records in the c-file as well as the 
veteran's report of noise exposure while in the military.  
Accordingly, the Board finds this opinion to be more 
persuasive than the August 2002 VA opinion.

The veteran also submitted a statement from his wife, in 
which she states that the veteran has had hearing loss since 
1976 and that the veteran told her that his hearing loss 
began in service.  Although the veteran's wife is competent 
to report symptoms that she observed in the veteran, her 
statement is not competent evidence of the alleged nexus 
since laypersons are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim and service connection for 
bilateral hearing loss disability is not in order.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in June 2002, prior to the initial 
adjudication of the claim, and in July 2006, the veteran was 
provided with the notice required by section 5103(a), to 
include notice that he submit any pertinent evidence in his 
possession.  

The Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).

The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in the July 2006 letter.  The Board acknowledges that 
this was after the unfavorable rating decision that is the 
subject of this appeal, but concludes that the timing of the 
notice does not prejudice the veteran in this instance, as 
service connection has been denied.  Hence, matters 
concerning the disability evaluation and the effective date 
of an award do not arise here.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  In 
sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were not prejudicial to the veteran.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss disability is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


